DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 09/23/2022, with respect to the rejection(s) of claim(s) 14-16, 20, 24 and 26-28 under Flaherty 2010/1052812 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the journal article Sakuma, M., Minev, I.R., Gribi, S. et al. Chronic Electrical Nerve Stimulation as a Therapeutic Intervention for Peripheral Nerve Repair. Bioelectron Med 2, 43–48 (2015) Herein Sakuma. 
Applicant argues that the primary reference, Flaherty, does not specifically disclose applying electrical stimulation pulses directly to the target tissue to directly activate excitable tissue.   Flaherty discloses applying an electrical field, all previous rejections are withdrawn in light of the below rejections. 
 
Claim Objections
Claims 30-34 are objected to because of the following informalities:  claims 30-31 are miss-numbered and need to be addressed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 20, 24, 26-28 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. US 2010/0152812 in view of Sakuma, M., Minev, I.R., Gribi, S. et al. Chronic Electrical Nerve Stimulation as a Therapeutic Intervention for Peripheral Nerve Repair. Bioelectron Med 2, 43–48 (2015) Herein Sakuma.
Regarding claims 14, 24 and 26-27:   Flaherty discloses a method for stimulating tissue (figures 4-7), comprising: preforming a surgery while utilizing a stimulation device (paragraph 0112 “implanted in the vicinity of damaged and/or severed nerves”); placing a lead within range of a target tissue region, wherein the lead is operatively attached to the stimulating device (paragraph 0112, the leads are shown attached to the stimulation device 100 in figures 1A and 1B); applying a stimulating current to the target tissue region with the lead and the stimulation device before, during OR after the surgery (paragraph 0113 “may initiate nerve regeneration treatments” and “electrical stimulation”), and accelerating nerve regeneration through the application of the stimulating current to the target tissue region.  Specifically regarding claims 24 and 27; the device of Flaherty can be fully implanted (figure 2A) or it can be partially implanted (figures 2B, 3A and 3B) clearly the device of figures 3A and 3B can be handheld instead of operatively strapped to the patient.  Flaherty is clearly disclosing nerve regeneration (abstract) which would necessarily include enhancing nerve recovery.  
Specifically regarding the language:
“activating excitable tissue of the target tissue region to accelerate nerve healing through the application of the stimulation pulse to the target tissue region” (claim 1).  
“causing nerve regeneration or improving nerve recovery of the at least one nerve by activating excitable tissue of the at least one nerve through the applying the stimulation pulse having a waveform” (claim 24).
“enhancing nerve recovery through the application of the second stimulation pulse by increasing excitability of the nerve” (claim 27).
Each of the above recitations specifically state an intended outcome without including an additional step.  Applicant is reminded that it makes no difference if the method of the prior art is used in a different way since a recitation of the intended use or intended outcome in the claimed invention must result in a different method step than is claimed and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art method is capable of performing the intended use. In this case, the steps are equivalent and have the same intention, neural regeneration.   In the instant case, Flaherty discloses that the lead is placed proximate damaged nerves, stimulation is applied to the damaged nerves (paragraph 0012).
Flaherty therefore discloses the claimed invention however Flaherty does not specifically disclose electrical stimulation directly to the target tissue to directly activate the target tissue.  Sakuma, however teaches of electrical stimulation therapy to repair peripheral nerve injury and promote faster axonal regeneration (page 43, column 3, paragraph 2). Sakuma further teaches that electrodes are invasively placed in the direct vicinity of the injured nerve (page 44, column 1, final paragraph) and activating the fibers of the nerve that need to be activated via electrical stimulation (page 44, column 3, paragraph 2).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flaherty to include direct electrical stimulation of the target tissue (nerves) to electrically stimulate the nerve fibers, as taught by Sakuma, in order to repair peripheral nerve injury and promote faster axonal regeneration.
Regarding claim 15:  Flaherty discloses that the leads are placed percutaneously (paragraph 0101).
Regarding claim 16:  Flaherty discloses a partially implanted device in figures 3A and 3B, even if the strap is used the other hand of the user could be placed over the device and held thus this device is clearly capable of being hand-held.   Further these are method claim sets; there is no step in claim 16 which is not previously disclosed in Flaherty.  It is also noted that the implanted device is clearly also small enough to be placed in a hand prior to surgical implantation. 
Regarding claim 20:  Flaherty discloses a system for promoting nerve regeneration (title and abstract) in which the strength of the neural response is measured (paragraph 0119), this determines the extent of nerve damage (paragraph 0119), which is considered to be an excitability threshold.  Paragraph 0119 of Flaherty further teaches that the degree of damage is assessed “relative health of a damaged nerve”, which is considered to be determining if stimulation is appropriate; all steps are post surgery and implantation.  For instance, this encompasses no neural response, which would dictate no treatment, a completely healthy response which also dictates no treatment as well as a degreed response which will result in treatment (see paragraphs 0116 and 0119-120 and figure 4).  
Regarding claim 28: Flaherty discloses a wearable stimulation device (figures 3A and 3B).
Regarding claims 29-38:  Flaherty/Sakuma discloses the claimed invention.   Sakuma further discloses pulsed stimulation with current amplitudes ranging from 0.5-5 mA and pulse frequency ranges from 1-20 Hz.  Each of these ranges fall within the ranges claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Flaherty/Sakuma to include ulsed stimulation with current amplitudes ranging from 0.5-5 mA and pulse frequency ranges from 1-20 Hz, as taught by Sakuma in order to repair peripheral nerve injury and promote faster axonal regeneration (Sakuma, page 43 column 3).

Claims 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. US 2010/0152812 in view of in view of Sakuma, M., Minev, I.R., Gribi, S. et al. Chronic Electrical Nerve Stimulation as a Therapeutic Intervention for Peripheral Nerve Repair. Bioelectron Med 2, 43–48 (2015) Herein Sakuma and further in view of  Ben David et al. US 2014/0214135.
Regarding claims 17-19 and 25:  Flaherty/Sakuma discloses the claimed invention however Flaherty/Sakuma does not specifically disclose placing the stimulation device within a container after surgery, attaching the lead to an external end of a port of the container and attaching the stimulation lead to an internal port and placing the device within a container during surgery or in the operating room.  Ben David however teaches of an external stimulator which is operatively attached to a stimulation lead, both the lead and the stimulator are placed in a sterile bag, as is known in the art the bag will be secured around an end of the lead which is considered to be a port the lead exits from and then enters the skin of the patient (paragraph 1511).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Flaherty/Sakuma to include placing the stimulation device within a sterile container (i.e. bag) the lead operatively attached to the stimulation device and exiting a port into the skin of the patient, as taught by Ben David, in order to reduce the likelihood of infection during the trial stimulation stage. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. US 2010/0152812 Sakuma, M., Minev, I.R., Gribi, S. et al. Chronic Electrical Nerve Stimulation as a Therapeutic Intervention for Peripheral Nerve Repair. Bioelectron Med 2, 43–48 (2015) Herein Sakuma
Regarding claims 21-23:  Flaherty/Sakuma discloses the claimed invention, Flaherty further discloses stimulation before and after surgery (figures 4-5 (before), the stimulation is performed after surgery as shown in figures 1-3).  However Flaherty does not specifically disclose during surgery.  It would, however, have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Flaherty/Sakuma to apply stimulation during surgery to detect severed nerves as is shown in figure 5.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Majed AA, Neumann CM, Brushart TM, Gordon T. Brief electrical stimulation promotes the speed and accuracy of motor axonal regeneration. J Neurosci. 2000 Apr 1;20(7):2602-8. doi: 10.1523/JNEUROSCI.20-07-02602.2000. PMID: 10729340; PMCID: PMC6772244.  Discloses similar methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792